   Case: 1:14-cv-00110-WAL-GWC Document #: 86 Filed: 09/02/20 Page 1 of 2



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX


                                               )
RONALD E. GILLETTE,                            )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )            Civil Action No. 2014-0110
                                               )
DIANE PROSPER, Warden of the Golden            )
Grove Adult Correctional Facility, in her      )
individual and official capacities; JULIUS     )
WILSON, Director of the Virgin Islands         )
Bureau of Corrections, in his individual and   )
official capacities; and TERRITORY OF          )
THE VIRGIN ISLANDS, and ERIC HOLDER, )
in his individual capacity and in his official )
capacity as the Attorney General of the United )
States of America,                             )
                                               )
                       Defendants.             )
__________________________________________)
Appearances:
Joseph A. DiRuzzo, III, Esq.,
Fort Lauderdale, FL
        For Plaintiff

Shari N. D’Andrade, Esq.,
St. Thomas, U.S.V.I.
       For Defendants

                                            ORDER

       UPON CONSIDERATION of the Report and Recommendation (“R&R”) issued by

Magistrate Judge George W. Cannon, Jr. (Dkt. No. 61), wherein the Magistrate Judge recommends

that this Court grant Defendants’ Motion for Judgment on the Pleadings (Dkt. No. 27) and deny

as moot Plaintiff’s Motion for Preliminary Injunction (Dkt. No. 14), Plaintiff’s Motion to File an

Over-Length Brief (Dkt. No. 15), Plaintiff’s Motion to Strike Affirmative Defenses (Dkt. No. 23),
    Case: 1:14-cv-00110-WAL-GWC Document #: 86 Filed: 09/02/20 Page 2 of 2



and Plaintiff’s Motions to Take Judicial Notice (Dkt. Nos. 20; 40; 48); and for the reasons set forth

in the accompanying Memorandum Opinion filed contemporaneously herewith; it is hereby

       ORDERED that Magistrate Judge Cannon’s Report and Recommendation (Dkt. No. 61)

is ACCEPTED AS MODIFIED, in the Memorandum Opinion; and it is further

       ORDERED that Defendants’ Motion for Judgment on the Pleadings (Dkt. No. 27) is

GRANTED; and it is further

       ORDERED that Plaintiff’s Motion for Preliminary Injunction (Dkt. No. 14) is DENIED

AS MOOT; and it is further

       ORDERED that Plaintiff’s Motion to File an Over-Length Brief (Dkt. No. 15) is DENIED

AS MOOT; and it is further

       ORDERED that Plaintiff’s Motions to Take Judicial Notice (Dkt. Nos. 20; 40; 48) are

DENIED AS MOOT; and it is further

       ORDERED that Plaintiff’s Motion to Strike Affirmative Defenses (Dkt. No. 23) is

DENIED AS MOOT.

       SO ORDERED.

Date: September 2, 2020                               _______/s/_______
                                                      WILMA A. LEWIS
                                                      Chief Judge




                                                 2
